A PROFESSIONAL CORPORATION 3 Triad Center Suite 500 Salt Lake City, Utah 84180 T: (801) 532-7080 F: (801) 596-1508 www.strongandhanni.com GLENN C. HANNI, P.C. HENRY E. HEATH PHILIP R. FISHLER ROGER H. BULLOCK R. SCOTT WILLIAMS SCOTT R. JENKINS PAUL M. BELNAP STUART H. SCHULTZ BRIAN C. JOHNSON 2 PAUL W. HESS STEPHEN J. TRAYNER STANFORD P. FITTS 7 BRADLEY W. BOWEN PETER H. CHRISTENSEN 5 ROBERT L. JANICKI H. BURT RINGWOOD CATHERINE M. LARSON KRISTIN A. VANORMAN PETER H. BARLOW GRADEN P. JACKSON 3 H. SCOTT JACOBSON MICHAEL J. MILLER 6 ANDREW D. WRIGHT MICHAEL L. FORD 4 BYRON G. MARTIN BENJAMIN P. THOMAS SUZETTE H. GOUCHER JACOB C. BRIEM1 LANCE H. LOCKE A. JOSEPH SANO JAMES C. THOMPSON PETER J. BAXTER JENNIFER R. CARRIZAL LORI A. JACKSON BRYANT J. McCONKIE WILLIAM B. INGRAM JEREMY G. KNIGHT RYAN P. ATKINSON JARED T. HALES JEFFERY J. OWENS ANDREW B. McDANIEL SADÉ A. TURNER AREK E. BUTLER PAUL W. JONES 1 ALSO MEMBER ARIZONA BAR 2 ALSO MEMBER CALIFORNIA BAR 3 ALSO MEMBER COLORADO BAR 4 ALSO MEMBER DISTRICT OF COLUMBIA BAR 5 ALSO MEMBER OREGON BAR 6 ALSO MEMBER WASHINGTON BAR 7 ALSO MEMBER WYOMING BAR ESTABLISHED 1888 GORDON R. STRONG (1909-1969) July 12 , 2008 The Board of Directors Sterling Oil & Gas Company 201 W. Lakeway Suite 1000 Gillette, Wyoming 82718 Re: Opinion Re Legality of Shares Gentlemen: This firm has acted as counsel for the issuer, Sterling Oil & Gas Company (the “Company”) with respect to the offering of shares of common stock, $.00001 par value andwarrants for the purchase of shares of the common stock of the Company (collectively the “Securities”), SEC File No.333-148034. The term “Securities” includes both securities offered by the Company and securities offered by Selling Shareholders. Based upon our representation of the Company and our review of such legal authorities as we deemed appropriate, we are of the opinion that the Securities will, when issued, be legally issued, fully paid and non-assessable. Very truly yours, STRONG & HANNI, P.C. /s/Scott R. Jenkins Scott R.
